JOURNAL ENTRY AND OPINION
On September 14, 1999, plaintiff-appellee, State of Ohio, filed an application for reconsideration of this court's opinion which was filed on August 17, 1999 with the Clerk for Jefferson County.
In appellee's application for reconsideration, appellee states that this court relied upon the holding set forth in Yonkings v.Wilkinson (1996), 110 Ohio App. 3d 319, wherein the Tenth District Court of Appeals held that the fifteen year incarceration limitation of R.C. 2929.41 applies to definite and indefinite sentences. Appellee argues that in Yonkings v. Wilkinson (1999),86 Ohio St. 3d 225, the Ohio Supreme Court overruled the court of appeals decision in Yonkings, supra, holding that the fifteen year time limitation did not apply to definite terms of incarceration. Appellee argues that in the present case, appellant, Harry Slentz, Jr., was sentenced to several definite terms of incarceration totaling sixteen years. Appellee argues that since appellant's sentence was composed of definite terms of incarceration, the fifteen year incarceration limitation did not apply. Yonkings, supra.
In accordance with the Ohio Supreme Court's recent holding, which came merely days after this court issued its decision in the present case, appellee's application for reconsideration is hereby granted. This court hereby vacates and sets aside its order of August 17, 1999 and hereby affirms the judgment of the Common Pleas Court of Jefferson County, Ohio.
                             _______________________________ EDWARD A. COX, PRESIDING JUDGE
                             _______________________________ GENE DONOFRIO, JUDGE
                             _______________________________ JOSEPH J. VUKOVICH, JUDGE